Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 30, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the German reference DE 2020 040172218 referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “125” on line 2 of paragraph 28 and on line 15 of paragraph 30.  The lead line for reference character “122” in figures 7 and 8 fail to accurately identify the channel.  Figures 9 and 10 are objected to because they fail to use the proper cross sectional shading in accordance with MPEP 608.02 section IX.
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “[t]he present technology generally provides” on line 1 can be easily implied and, therefore, should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: “fastener130” on line 13 of paragraph 29 appears to be typographical error.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “toward the first end portion of the shaft” on lines 12-13 of claim 1 render the claims indefinite because it is unclear what element(s) of the invention the first tapered section is extending from.  Also see “toward” line 15 of claim 1, line 2 of claim 2, and line 2 of claim 4.  Pronouns such as “their” on line 20 of claim 1 should be replaced with the names of the elements of the invention to which the pronoun refers to avoid confusion.  Also see “their” on line 17 of claim 18.  Recitations such as “is configured to engage the distal portion of the arm within the channel” on lines 23-24 of claim 1 render the claims indefinite because it is unclear what element of the invention is “within the channel”.  Is the applicant attempting to set forth that the arm is within the channel?  Recitations such as “a diameter” on lines 1-2 of claim 3 and lines 1-2 of claim 5 render the claims indefinite because it is unclear whether or not the applicant is referring to the diameter set forth above or is attempting to set forth another 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 4429491) in view of Maertin et al. (US 3832755).  Bruns discloses a swing gate actuator assembly for use with a swing gate, comprising: 
a motor 13 as set forth on lines 57-62 of column 5; 
an arm 28 coupled to the motor, the arm having a distal portion 42 spaced apart from the motor and coupleable to the swing gate 12, wherein the distal portion includes a channel (not numbered, but shown in figure 2) extending therethrough; and 
a fastener 41 insertable through the channel and configured to secure the arm to the swing gate, the fastener comprising: 
a shaft (labeled below) having opposing first and second end portions (labeled below) and an arm engagement region (labeled below) between the first and second end portions, the arm engagement region configured to reside at least partially within the channel, wherein the arm engagement region includes- 
a first section (labeled below) extending axially in a first direction toward the first end portion of the shaft; 
a second section (labeled below) extending axially in a second direction opposite the first direction and toward the second end portion of the shaft; and 

wherein the pivot portion is configured to engage the distal portion of the arm within the channel (claim 1);
the fastener 41 further comprises a head (labeled below) and a substantially cylindrical proximal section (labeled below) extending along a portion of the axial length of the fastener, wherein the substantially cylindrical proximal section is positioned between the head and the arm engagement region (claim 7);
	wherein the fastener 41 further comprises a substantially cylindrical distal section (labeled below) extending along a portion of the axial length of the fastener and positioned between the arm engagement region and the second end portion of the shaft (claim 8);
	further comprising a linear actuator (see lines 57-62 of column 5) coupled to the motor 13 and having a body portion 27, wherein the arm 28 is a shaft axially extendible relative to the body portion between extended and retracted positions (claim 17).
Bruns is silent concerning tapered sections which allow a longitudinal axis of the fastener to pivot within the channel about the pivot portion.
However, Maertin et al. discloses, in figure 13, an arm engagement region including a first tapered section 62 extending axially in a first direction toward a first end portion of a shaft 36; a second tapered section 62 extending axially in a second direction opposite the first direction and toward a second end portion of the shaft; and a pivot portion 54 positioned between the first tapered section and the second tapered section; wherein the first tapered section and the second tapered section have variable 
wherein the first tapered section 62 has a first end region spaced apart from the pivot portion 61 toward the first end portion and a second end region adjacent the pivot portion, and wherein the diameter of the first tapered section at the first end region is less than the diameter of the first tapered section at the second end region (claims 2, 19);
wherein the pivot portion 61 has a diameter substantially the same as the diameter of the second end region (claim 3);
wherein the second tapered section 62 has a first end region spaced apart from the pivot portion 61 towards the second portion and a second end region adjacent the pivot portion, and wherein the diameter of the first tapered section at the first end region is less than the diameter of the first tapered section at the second end region (claims 4, 20);
wherein the pivot portion 61 has a diameter substantially the same as the diameter of the second end region (claim 5);
wherein the second section of the arm engagement region (labeled below in figure 14 of Maertin et al.) has a length extending longitudinally along a portion of the axial length of the fastener 41, and wherein the second section has a variable diameter along the length (claim 13);

wherein the third section of the arm engagement region (labeled below in figure 13) has a length extending longitudinally along a portion of the axial length of the fastener, and wherein the third section has a variable diameter along the length (claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bruns with an arm engagement region, as taught by Maertin et al., to enable the arm to pivot relative to the gate to accommodate manufacturing tolerances and to accommodate gate sag.
	With respect to claim 6, the channel has a cylindrical interior surface, the pivot portion 61 being in engagement with the interior surface around a circumference of the pivot portion with the first and second tapered sections 62 being out of engagement with the interior surface when the fastener is substantially perpendicular to a longitudinal axis of the distal portion of the arm.
	With respect to claim 9, the channel has a cylindrical interior surface, and wherein, when the fastener 41 is inserted through the channel, at least a portion of either the first tapered section 62 or the second tapered section 62 positioned within the channel is spaced apart from the interior surface (claim 9);
With respect to claim 10, the arm 28 can pivot about the pivot portion 61 and cause the interior surface to contact the portion of either the first tapered section 62 or 
	With respect to claim 12, the second section of the arm engagement region (labeled below in figure 2 of Bruns) has a length extending longitudinally along a portion of the axial length of the fastener 41, and wherein the second section has a constant diameter along the length.
	With respect to claim 15, the third section of the arm engagement region (labeled below in figure 2 of Bruns) has a length extending longitudinally along a portion of the axial length of the fastener, and wherein the third section has a constant diameter along the length.  It should be noted that the third section of the arm engagement region includes both parts shown in figure 13 of Maertin et al. and in figure 2 of Bruns.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 4429491) in view of Smith (US 5832565).  Bruns discloses a swing gate actuator assembly for use with a swing gate, comprising: 
a motor 13 as set forth on lines 57-62 of column 5; 
an arm 28 coupled to the motor, the arm having a distal portion 42 spaced apart from the motor and coupleable to the swing gate 12, wherein the distal portion includes a channel (not numbered, but shown in figure 2) extending therethrough, and wherein the channel includes an interior surface; and 
a fastener 41 insertable through the channel and configured to secure the arm to the swing gate, the fastener comprising: a shaft (labeled below) having opposing first 
Bruns is silent concerning at least one of the interior surface of the channel or the arm engagement region of the fastener is tapered.
However, Smith discloses an interior surface of a channel 60 being tapered to allow a longitudinal axis of a fastener 65 to pivot within the channel to change an angle between the longitudinal axis of the fastener and a longitudinal axis of the channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bruns with an arm engagement region, as taught by Smith, to enable the arm to pivot relative to the gate to accommodate manufacturing tolerances and to accommodate gate sag.
	With respect to claim 22, the interior surface of the channel 60 is tapered.
	With respect to claim 23, the interior surface of the channel 60 includes a first tapered section 62, a second tapered section 64, and a pivot portion 70, and wherein the pivot portion is between the first tapered section and the second tapered section.
With respect to claim 24, the pivot portion 70 is in engagement with at least a portion of an arm engagement region, and wherein the first 62 and second 64 tapered sections are out of engagement with the fastener 65 when the fastener is substantially perpendicular to a longitudinal axis of the distal portion of the arm.
With respect to claim 25, when the fastener 65 is inserted through the channel 60, at least a portion of either the first tapered section or the second tapered section is spaced apart from the fastener.
.

    PNG
    media_image1.png
    1524
    1087
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1164
    1040
    media_image2.png
    Greyscale


	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634